OFFICE   OF   THE   ATTORNEY    GENERki      OF   TEXAS
                        AUSTIN




                                           hion QP this de-
                                           joct read0 in part


                                 e0tnr of ubeele~ cm-
                                  and I, EM ooniranted
                                 3.q the llabllit~ oc
                                 aration of the build-
                                St. nary's IfospltEL of


                 ieatton and ogeratfon of the boa-
                  ia suoh that it falls within    the
               empt  publia aharitiea PIIdlseuaoed
                 the Caaaniesfon of Ap ala ia the
               f SEn Antonio vs. SEO. ?z RQSO Inflr-
mary, sited In my brIei whioh sccm~iea         this
letter,  but na vould appmotite gout opinion in
1Qht of the faot that two slight distinotixms
exiet ma co?spaLil prith the &en%x%l run Q? the
demfsione, all Qf which are more or leaa ln bag-
aony.
Honcirable Hotner L. MQSS, Page 2
                                                                       639


Honorable Homer L. Mom,         Page 3



     that during the tim4 of its OpelVbtiQllia the
     4aunty $b4 hoepit4l baa been r&lmbursed by the
     ~~%Mi~4Z"6      COtAl-t Of the OOUllt~ fQr half Qf
     till0oort or aarlng fOl'oertsia indigent p8tient8
     vh4n kh4 mm8 r4Qeilred rmm auoh 44wty .aaQunt
     to not over 16$ of the 8errlaes daasted to the
     oar4 and tr4atm4& of charity 4awm generally
     over the 84m4period of the? a
            mtisle     8, seetlon     a,of   the state   camtitution
provides   mats

          "The L4gl8latur4 mebyby g4nera.l law exempt
     from 8axatlon  . . . in~titut,toaa of purely public
     oheritys 8ud all IJAWS exempting property r-
                     than the sbovo msntibmed shall be
     tsxartlax~~~othar
     null an+?4
              VOM.'

           Saotla..7: of Artialo '7X50, V4mmng8 Annotated C1vi.l
statut4r, w&8 4&44t4&in pumlwAn44 to al4 ab4v4 o4n8titutiOnal
pI%mi4lon,'u&d 2w8ds M r01r0ver

           IV.:   ~Publid oharitlas.--An         lslztl-8        b4-
     ~lon$~%o        .lnstitrPtionm   qf pw~e4 publ&%eharity,
    ~ tog4khes vial the lmld# klol@ng ~80 end 444u-
     ~*s$&bj. awh blntttut1onca0t lerned.oP,.otlNer-
   . da4 w4d *vWh a vi4v to.pr4Sit; upUr8    rwh
      r4ati*~m&protit8 4nd allmeneym an4 oredit8are
 .I :8ppr4pri6t.gdby ml4h %riaks.kut1oMrolol$ to lu8-
 .~~~~k&a%Wh itutltmtloacaat3 for~the benefit OS
                  dLndbl4dm4mb6il aad '%h4lr f4mtlie8
   ~ kh4 +*14&-axad
     qd UWbaxUl      0r .the.(wpb, br iOr 8h6 maln84-
     Mn4i‘of p4r8eM vh4a uaabl6 'to prevld4 'SOPthan-
     lolva;~rlwWaor:a\loh poiwaaa :am mabow oi auoh
     Inrtitut*&la or not.     An~a8tlt\rtiaB  of 9uPe4
     pub-   dbarity und?r thlr urtials La one uhieh
     dl8pen44r ita da     to ifa rn~bera arid other8 In
              of .dl8tr488, ore at dsath, vitlumt r4-
     f~laibo8i..                                        ,
     ~'gard to perar8y br '*l&es oS'.the'reoiplent, alro
      vhm th-Sun&,     property md a88488 of auah in-
      ntltu8lons are pleoed end bound by its lmm to
      relieve, aid and administer in any way to the
      relief Qf its memb4r8 when in want, aiCkm3ss and
      dietress, and provide homes for its helplear, end
                                                                   640


Eonor-able Homer L. Moss, Page 4



     dependent members and to educate and ma~Lnta5.n
     the o@ia@a OS it5 decmased membws or qther
     p4r50n8.e

           xr &he St. .&my+ Bospltal is sn~lnstitution Qf
~~rely~pu~~fo~oharity within tacrzusoning    of Artlalb 8, set-
tiOR 2 Qf.the~stat4 ~OWtitUtiOIl, snd~SUbdiVi8iOXl 7 Of Ar-
tltil4,.7&31;Limmn'.S'Amaotrte$ Civil Statutes, the real
es&IL,86
       bdlOng*       to,.aaidhQ8pikrl vauld be tax 4xempt. ,(See
the .easq@ of Santa Roea Infirmary ~5. City,?? S+i Antonio,
259,SAj'9qi1 .Flti.&!#8,odlatimi   of PUl6i&slphla V8. Love,
1s$Cs.w~58 ,810; Benevol4n$ wd P. o. E. lodge vu. city
             44, S.Y. (2d) 488; Wesonla Temple Asaooiatl6n
VS. AWikiiiQ Independent school DIetriot, 14 S.W. (26) 128;
City Qf Pal48tlne~ vs. Hi5soU~~-P8OlflC Land Hospital AssO-
oiatloa, 99.SYM~..(2d).~ll; Soott ~8.~All S&its Hospital,
2oJ~s.w., r46p state    va. Ced&ga5t, 227 s.U. 253).
.




        Honorabfe Homer L. Moss, Page 5


                    The fact that   the St. Nary'8 Hospital la lnoor-
        porated under the laws of Illlnols       would not, in our opti-
        ion, efieut the liobiltty oc the wmnpticn of the hospital
        reletire to t8xatiaI.i. Ifa hove been unable to rind any
        Texao- ease deoiding tho pusetlim.       Houever, it vfll be
        noted ,thigt the rtatute (Artlale    Yl.50, supra) exempts In-
        stltutlima ~of purely publie iaharity vlthout restrioting
        the beneS%oQuy 0S tha privileg,       to 8 o4mpo~8te rrtatus
        or oorpxubs duaiotle ln Texas or elmwhere.          Stated ut-
        othawway the aontrolllng Saotor wvuld ba vbether the hoo-
        pitaX i(l m inrtitutlkm of mly          pubuo uharity vithln
        the me-       of Artiole 8, ~5eOtioa 2 of the 8tate Constitu-
        tion, and 8ubditlsion     7 OS Artfale 7051, Benon~a dnnotated
        c1vl.l 5tate38.
                     The Seat that the mm&y pays rl~partion OS the
        horpltilisation     ohaq$q Sor indigent ~$ktle@e vo+d not be
        a determ@ltq iaotor aa td whether t&e hospital ia .an in-
        stltutia,    ,oS purely p?bUa~ oharlty VtthZn tba laeanlng OS
        the p.roois%ons OS’,the Constit\it~&’ imd aiallti    ~mentfoxwd
        abow:     W     gsner+l mxV9b tsumuad@ by tba abbve oitsd
        oasss cyp to the. *Weat t&t v&r0 ..a bo+t8l         a&Us   831
        applbmnt~il ~mgiamllm~r of mm,       eb&rgQig ‘those able to pay




                  ”      .I .‘When persons unable to pay VW-O
             sent tio*a*suxltarlum fdlr cure and tveatmantSrcm
             the rt8te or lsuaalp8lltlos whlall. wa)ra aarlng
             SOP t&a as publlo f3haPgO8and dllMI ~peid t&9
             aroiteciup for this aare at .a,rate 1088 ttmn the
             ooet at ubkeh the atate or huniaipalltkn    QP in-
             stitutlans  that operate like horplt8la operate,
             it was held in order OS 5lsters 0r 8t;~. Joseph v.
    .      . ~lovar [ 1941) 239 uis. 278, 1 m (2d) ln,    that
             the 6anLtaaLum was nend the lesa a beaev~lent
             institution wlthln the prcvislcn of the tax eas-
             emption etatute. Repeating the rule of St.
                                                                                         .   .




                                                                                       612


Honorable Eo.asr L. Kc38, ?sye 6



      Jos&ph’S Hospital   Asso. V. Ashland County
                       636, 72 NW 43, 8upra, the
      !.%;I &y"*
      d              ‘These patlents are aubjetots of
      oharlty.   They am a8 auoh oharity p&tlentr
      am if thep applied personally for admlsalon
      i.n8tead.oS Slrst applying ta the pub110 au-
      thorLti88      alid   being   by   those    mlthorltle8
      sent      to
               this hospLta1.   That the pub110 au-
      thoritles pay fcrr this care does not avoid
      the fact th& the patients    aze objeote OS
      ahaarity, any more than the Saot Vould be
      avoided IS their care it88 patd for by the
      donation8 OS prlva$e i.ndIvlduals aa In the
      St. Joseph’s Hospital Aemo. Case.”

                Whether the St. 1Qary18       Hospital, ae faarqtofqre
stated, is an Inatltutlcn             OS purely ~,wbllc ‘oharlkf wlthln
the ioeanlng OS the provlalon of the Constitution and stat-
utes haretofore mentioned, is a faot question vhloh w oan-
nut determine.         Xi, a8 above stated, st$ld hospital Is an
institution OS purely publio %xharlty withI+ :ghe meaning of
the Oon8titution and rtatute,             then the real estate belong-
lng to the 8atd hcspLta1 wuld be tax-a%empt.                     However,
on the other hand, IS suoh hospitql 1,s not an l.za?t,ItutIon
of purely public Bherity within ‘the Manin& OS &Mole                        8,
s80tian      2 43s the state      aonmtmion,.      th0 t~~bdf~f~f~n       7 of
Art‘tie1e 7051, Bupra,        It8   M41 estats     vould  not     b8 tax-
exempt. The'proper           Xtil     authorltles~ mimt detennlne Sma
the aotwilly       8ximtf.q     Saots   whether the St. Macjr~s’ Roupl-
tal is an lnstitutlan           OS mly       public charity, vithln
th8    plsaakrg   0s th8    BbOV@ IW~tIOned prOViBionS          0.f the WA-
stltutlon and etatutes.


                                                      KOurmvePy truly
                                                 ATTONNEYQNNNNAL          OF   TNX4s




                                                                Ardell    k~.~lfa~~s
                                                                         Assistant